ORDER
The appellant has moved this Court for a protective order under the Rules of Appellate Civil Procedure on several grounds, the essence of which is that the appeal in this case is on issues directly concerning the legality, interpretation, and scope of Public Service Commission Order #4147.
We heard the motion ex parte and ordered the respondents to appear to be heard on the motion.
Respondent Consumer Counsel appeared by a motion to remand to the district court, a motion to dismiss, and a petition for order.
*178Respondent Public Service Commission appeared and argued •orally.
This Court previously issued a stay order on January 8, 1975, staying execution of the judgment pending appeal and ■subject to this Court’s authority to order refunds of over•eollections.
This Court, in addition to examining the exhibits attached ■to the motion, has examined the combined brief with appendices in the appeal in this cause as well as the appeal in cause #12955, the McTaggert appeal.
Respondent Consumer Counsel, after seeking and receiving extensions of time for filing briefs on appeal, went back to the Public Service Commission to object to the rate schedule filings ordered in #4147; and the Public Service Commission, in an unusual order has denied the schedule and taken jurisdiction over several matters which are of issue in the appeal before this Court. Respondent Public Service Commission has not responded to the appeal in any manner and its counsel •announced in open court that it did not intend to.
The protective order sought here is to enjoin the respondent Public Service Commission and the respondent Consumer Counsel from undertaking actions which interfere with this Court’s •appellate jurisdiction.
The actions of the Public Service Commission in reopening its docket and issuing further orders are beyond its juris•diction.
It is therefore ordered that:
1. The motion of respondent Consumer Counsel-to remand to the district court is denied. Its motion to dismiss is denied. 'The petition for order is denied.
2. The Public Service Commission shall vacate, set aside •and rescind its action and Order No. 4189 and shall forthwith •act to enforce its Order No. 4147. The enforcement of said rate order 'shall be subject to the refund provision of this 'Court’s stay order.
*1793. During the pendency of this appeal, the respondents Public Service Commission and Montana Consumer. Counsel shall refrain from further actions which may tend to interfere with this Court’s jurisdiction on appeal of this matter.
MR. JUSTICES CASTLES, Acting C. J., and HASWELL, JOHN C. HARRISON and DALY concur.